Citation Nr: 0930037	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1. Entitlement to a disability rating in excess of 20 percent 
for service-connected left shoulder disorder.

2. Entitlement to an initial disability rating in excess of 
20 percent for service-connected left shoulder instability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania, which confirmed and 
continued a 20 percent disability rating for a left shoulder 
disorder.  In a September 2003 rating decision, the RO 
granted a separate 20 percent disability rating for 
instability of the left shoulder.

In August 2005, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of this hearing 
is associated with the claims folder.

In July 2006 and December 2007, the Board remanded this 
appeal for further development including obtaining VA 
treatment records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board's December 2007 remand instructed that the agency 
of original jurisdiction should obtain records of the 
Veteran's treatment at the Manhattan VAMC.  It does not 
appear that attempts have been made to obtain these records.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance." Id. 
at 270-1.  As there is nothing in the claims file indicating 
that the Manhattan VAMC outpatient treatment records were 
requested, the Board is compelled to again remand this claim 
for compliance with the instructions in the Board's 2007 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment for a left shoulder 
disorder from the Manhattan VAMC from 2001 
to the present, with specific emphasis 
being placed on obtaining copies of all 
treatment records associated with a June 
2007 visit, including any MRI of the left 
shoulder performed at that time.

2.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

